J.
The defence relied upon in this case, is the same as that set up in the case of Armorer, Tutor, v. Case, Administrator, et al., just decided, and by consent, this case has been tried chiefly on the testimony contained in the record of that.
For the reasons then given, we are of opinion that the judgment rendered in this case should be reversed; which is decreed. It is further decreed and adjudged, that petitioner, Ed/acvrd Armorer, do recover in his capacity as administrator, from the succession of Thomas D. Purnell, and the said Mcurgm'et Oase, administratrix, the sum of four thousand dollars, with eight per cent, per annum on one thousand dollars thereof, from January 1, 1847; and the like interest on the like remaining- sums, from January 1st, 1848, 1849 and 1860; and that for the payment of said sum and interest, petitioner’s mortgage and vendor’s privilege be allowed and recognized, and that he have leave to enforce the same as claimed.
It is further ordered, adjudged and decreed, that petitioner do recover of and from the succession of said Purnell, and his said administratrix, the sum of $-, with interest thereon at the rate of six per cent, per annum from February 19, 1849 ; the costs of both courts to be paid by defendant and ap-pellee.